
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12.2


THIRD AMENDMENT TO THE JANUS 401(K), PROFIT SHARING
AND EMPLOYEE STOCK OWNERSHIP PLAN


        The Janus 401(k), Profit Sharing and Employee Stock Ownership Plan, as
amended and restated effective January 1, 2009 (the "Plan"), is hereby amended
as follows:

1.Effective as of the date hereof, Section 1.11 of the Plan is hereby amended in
its entirety to read as follows:

        1.11     "Compensation" means, for purposes of Employee pre-tax
contributions made under Section 4.2 and the matching contribution made under
Section 4.1(b), amounts paid to an Eligible Employee by a Participating Employer
as "Regular Pay" (defined below), and, for purposes of other contributions made
under Article IV, amounts paid to an Eligible Employee by a Participating
Employer as "Wages" (defined below). For any Plan Year, only the amounts paid to
the Eligible Employee during the Plan Year and while the individual is an
Eligible Employee under the Plan shall be taken into account, such that, for
example, no amount paid to the Participant following termination of his or her
employment with the Employer or an Affiliated Employer shall be taken into
account as Compensation. In addition, no severance payment shall be taken into
account as Compensation. Furthermore, notwithstanding anything in this
definition to the contrary, in each Plan Year and for each Eligible Employee, no
amount in excess of the applicable limitation under Code Section 401(a)(17) may
be considered Compensation. For the Plan Year commencing January 1, 2007, this
limitation is $225,000.

        "Regular Pay" is any amount paid to the Eligible Employee as base
salary, bonus (other than a retention bonus and signing bonus), overtime or
commissions. "Wages" means wages as defined in Code Section 3401(a) for purposes
of income tax withholding at the source, plus all other payment of compensation
reportable under Code Sections 6041(d), 6051(a)(3) and 6052 and the regulations
thereunder, but determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)). Notwithstanding the foregoing, Wages (i) shall include any
amount contributed by the Participating Employer on behalf of the Eligible
Employee, pursuant to a salary reduction agreement, which are not included in
gross income of the Employee or self-employed individual due to Code
Section 125, 132(f)(4), 402(e)(3), 402(h), 402(k), 403(b) or 457(b), and
(ii) shall exclude the following amounts that otherwise would constitute wages:
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation, welfare benefits, option exercise
income, mutual fund unit awards, signing bonuses and income realized pursuant to
vesting under Code Section 83.

        Notwithstanding the preceding, for purposes of determining Compensation
of a Self-Employed Individual, (a) "Regular Pay" means each guaranteed payment
from the Participating Employer representing base compensation, bonus (other
than a retention bonus and signing bonus) or commissions, provided such amounts
are attributable to the Plan Year and included in the Self-Employed Individual's
"Earned Income," and provided further that such amounts are received by the
Self-Employed Individual within 15 days of the close of the Plan Year, and
(b) "Wages" is the individual's net earnings from self-employment in the trade
or business of Participating Employer for which his or her personal services to
the Participating Employer are a material income-producing factor, determined
without regard to items not included in gross income and the deductions
allowable to such items and the deductions allowed to the taxpayer under Code
Section 164(f), and reduced by contributions to a qualified plan deductible
under Code Section 404. For purposes of determining Regular Pay of a
Self-Employed Individual for a Plan Year, "Earned Income" means net earnings
from self-employment as defined in Code Section 1402(a).

--------------------------------------------------------------------------------



2.Effective as of January 1, 2011, the Plan is hereby amended by deleting the
current Section 1.16(g) and adding new Section 1.16(g) and (h) to read as
follows:

        (g)   Employees who are employed outside the United States, unless such
Employee (i) is a citizen of the United States, (ii) is employed by an Employer,
and (iii) does not participate in any retirement program sponsored by the
Employer or an Affiliated Employer outside of the United States in a manner that
would enable such Employee to accrue benefits funded by the Employer or the
Affiliated Employer in such plan.

        (h)   Employees who are not citizens of the United States, and who
transfer to regular employment with an Employer from employment outside of the
United States with the Employer or an Affiliated Employer, if such Employee
continues to participate in a retirement program sponsored by the Employer or an
Affiliated Employer outside of the United States and accrue benefits funded by
the Employer or the Affiliated Employer in such plan.

3.Effective as of the date hereof, Section 4.2(a) of the Plan is hereby amended
by deleting the second to last paragraph as follows:

        "Automatic Deferral Election Procedures. If the Employer elects to
implement an automatic deferral election, then in the event a Participant fails
to make a deferral election and does not affirmatively elect to receive cash,
such Participant shall be deemed to have made a pre-tax deferral election equal
to the percentage of Compensation set forth in procedures established by the
Administrator. The automatic deferral election may, in accordance with
procedures established by the Administrator, be applied to all Participants on a
periodic basis and/or to Eligible Employees who become Participants after a
certain date. Furthermore, if the automatic deferral election increases each
year, then the Administrator shall establish procedures implementing such
provision, including, but not limited to, the time at which such increases take
effect. Notwithstanding the preceding, the Plan will comply with applicable
federal laws and regulations relating to automatic deferral provisions. As of
January 1, 2007, the automatic deferral election shall be an Employee Pre-tax
Elective Deferral Contribution for newly eligible and rehired Participants at a
rate of 3% of the Participant's Compensation."

4.Effective as of the date hereof, the Plan is hereby amended by inserting a new
Section 4.2(b) to read as follows after Section 4.2(a), and by re-lettering the
existing Section 4.2(b) and remaining paragraphs accordingly, in order to
clarify the operation of the qualified automatic contribution arrangement under
the Plan:

        (b)    Automatic Pre-tax Elective Deferrals    

        (1)   Notwithstanding any provision of the Plan to the contrary, each
Automatically Enrolled Participant shall be deemed to have elected to make
Pre-tax Elective Deferrals in an amount equal to the Automatic Percentage,
unless and until such Participant makes an Affirmative Election. Upon the
receipt of an Affirmative Election, such Participant shall cease to be an
Automatically Enrolled Participant.

        (2)   Within a reasonable period prior to the initial automatic
enrollment and the beginning of each Plan Year, the Administrator shall give
each Automatically Enrolled Participant a notice explaining the automatic
enrollment and his right to make an affirmative contribution election (or to
make no Pre-tax Elective Deferrals), including the procedure for exercising that
right and the timing for implementation of any such election, and an explanation
of how Pre-tax Elective Deferrals made under this Section will be invested in
the absence of an investment election by the Automatically Enrolled Participant.

        (3)   Deferred Compensation made pursuant to this Section 4.2(b) shall
be invested in accordance with Article V in the absence of an investment
election by the Employee.

2

--------------------------------------------------------------------------------



        (4)   Definitions.

        (A)  "Affirmative Election" means an election made by an Automatically
Enrolled Participant to either (A) not make Pre-tax Elective Deferrals or
(B) make Pre-tax Elective Deferrals at a level specified in such election.

        (B)  "Automatically Enrolled Participant" means an Eligible Employee who
is not a Participant as of January 1, 2007 (excluding Eligible Employees who
prior to January 1, 2007 affirmatively elected not to make Pre-tax Elective
Deferrals) or an Employee who becomes an Eligible Employee on or after
January 1, 2007.

        (C)  "Automatic Percentage" means, with respect to any Automatically
Enrolled Participant: (I) 3 percent during the period ending on the last day of
the first Plan Year which begins after the date on which he became an
Automatically Enrolled Participant; (II) 4 percent during the first Plan Year
following the last day of the Plan Year described in clause (I); (III) 5 percent
during the second Plan Year following the last day of the Plan Year described in
clause (I); and (IV) 6 percent during every Plan Year following the last day of
the Plan Year described in clause (III); provided, however, that effective
July 1, 2011, the percentage increase shall take place as of each successive
anniversary entry date of the Automatically Enrolled Participant.

        (5)   QACA Safe Harbor Plan Potential.    The provisions of this Section
are intended to constitute a "qualified automatic contribution arrangement" (as
defined in section 401(k)(13)(B) of the Code shall be construed accordingly for
any Plan Year in advance of which the Employer determines to make a non-elective
employer contribution of at least 3% of compensation. For such a Plan Year, the
Plan therefore is intended to satisfy the actual deferral percentage and actual
contributions percentage tests by virtue of its status as a section 401(k)(13)
"qualified automatic contribution arrangement" (the "ADP/ACP QACA Safe Harbor
Test") for each Plan Year as to which an appropriate notice has been given. For
each such year, notwithstanding any contrary provision of this Plan, the
provisions of Section 4.5 through 4.8 shall be inapplicable. The following
additional requirements shall apply for a Plan Year for which the Plan is
intended to satisfy the ADP/ACP QACA Safe Harbor Test:

          (i)  Plan Year requirement.    Except as provided in Treasury
Regulation section 1.401(k)-3(e), the Plan will fail to satisfy the requirements
of Code Section 401(k)(13)(B) and this Section for a Plan Year unless such
provisions remain in effect for an entire twelve (12) month Plan Year.

         (ii)  Eliminating or Reducing the Safe Harbor Matching
Contribution.    The Company may amend the Plan amend the Plan to no longer
satisfy the ADP/ACP QACA Safe Harbor Test provided: (A) a supplemental notice is
provided to the Participants which explains the consequences of the amendment,
specifies the amendment's effective date, and informs Participants that they
will have a reasonable opportunity to modify their Pre-tax Elective Deferrals;
(B) Participants have a reasonable opportunity (including a reasonable period
after receipt of the supplemental notice) prior to the effective date of the
amendment to modify their Pre-tax Elective Deferrals; and (C) the amendment is
not effective earlier than the later of: (I) thirty (30) days after the
supplemental notice is given; or (II) the date the Company adopts the amendment.
If the Company should amend the Plan to no longer satisfy the ADP/ACP QACA Safe
Harbor Test in accordance with this Section 4.2(b)(6), then effective during the
Plan Year, the Company: (x) must continue to apply all of the ADP/ACP QACA Safe
Harbor Test requirements of the Plan until the amendment becomes effective; and
(y) also must apply for the entire Plan Year, the nondiscrimination testing
provisions of Sections 4.5 through 4.8, using the Current Year Testing Method.

3

--------------------------------------------------------------------------------







5.Effective as of the date hereof, Section 5.2(b) of the Plan is hereby further
amended in its entirety as follows:

        (b)   Investment Funds.    An Investment Fund means any portion of the
assets of the Trust Fund that is either (1) required to be an Investment Fund by
the terms of the Plan or (2) is chosen by the Administrator, and is designated
by the Administrator in a manner and form acceptable to the Trustee. From time
to time, the Administrator may determine to include among the Plan's investment
options a self-directed brokerage window, with such limitations and restrictions
as it may deem appropriate. Any such brokerage window included as an investment
option under the Plan shall be considered a single Investment Fund.

6.Effective as of the date hereof, Section 7.1 of the Plan is hereby further
amended in its entirety to read as follows:

7.1DETERMINATION OF BENEFITS UPON RETIREMENT

        Every Participant may terminate employment with the Employer and retire
for the purposes hereof on the Participant's Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.4, shall
continue until such Participant's Late Retirement Date. Upon a Participant's
Retirement Date, or as soon thereafter as is practicable, the Trustee shall
distribute, at the election of the Participant, all vested amounts credited to
such Participant's Combined Account in accordance with Sections 7.5 and 7.6. In
the absence of an affirmative election to receive his or her Plan benefits in
connection with his or her Retirement Date, payment shall be deferred and shall
be made in accordance with Section 7.7 prior to the Participant's required
beginning date.

7.Effective as of the date hereof, Section 7.6 of the Plan is hereby further
amended by adding a new paragraph to the end thereof following the second
paragraph:

        All distributions of amounts in a Participant's Other Investments
Account shall in cash. A Participant may, however, elect to receive distribution
of his or her Other Investments Account in-kind or in combination of cash and
in-kind securities comprising the Other Investments Account. Any fractional
share of any security in a Participant's Other Investments Account shall be paid
in cash.

8.Effective as of the date hereof, Section 7.10 of the Plan is hereby amended by
deleting the following sentences:

"No distribution shall be made from the Participant's account unless the
Participant has completed five (5) years of participation in the Plan. In the
event that the Administrator makes such a distribution, the Participant shall
continue to be eligible to participate in the Plan on the same basis as any
other Employee."

9.Effective as of the date hereof, Section 7.11(d) is hereby amended in its
entirety to read as follows:

        (d)   Any distribution made pursuant to this Section shall be made
exclusively in cash. Otherwise, any distribution made pursuant to this Section
shall be made in a manner which is consistent with and satisfies the provisions
of Sections 7.5 and 7.6, including, but not limited to, all notice and consent
requirements of Code Section 411(a)(11) and the Regulations thereunder.

10.Effective as of July 1, 2011, Section 8.4 shall be amended in its entirety to
read as follows:

8.4LOANS TO PARTICIPANTS

        Loans to Participants are permitted pursuant to uniform and
nondiscriminatory standards established by the Committee in a written loan
policy; provided, however, that a Participant who is

4

--------------------------------------------------------------------------------



no longer an Employee or to a Beneficiary shall not be eligible for a Plan loan.
Each loan shall be evidenced by a promissory note, secured only by the portion
of the Participant's Account from which the loan is made, and the Plan shall
have a lien on such portion of his or her Account. The interest rate charged on
Participant loans shall be a fixed reasonable rate of interest, determined from
time to time by the Committee, which provides the Plan with a return
commensurate with the prevailing interest rate charged by persons in the
business of lending money for loans which would be made under similar
circumstances. The Committee may impose a loan application fee and/or loan
maintenance fee provided such fees are imposed on a uniform and
nondiscriminatory basis. The Committee reserves the right to cease making loans
at any time without prior notice to Participants.

11.Effective as of July 1, 2011, all Participant elections to make Pre-tax
Elective Deferrals (affirmatively or automatically by default) or Roth Elective
Deferrals, and including elections to make Catch-up Contributions, shall be
designated as a percentage of Compensation, and no such election may be made
under the Plan by reference to a dollar amount of Compensation. All references
in the Plan to Participant contributions being made by reference to a dollar
amount of Compensation shall be treated as removed from the Plan.

*******************

        IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment
as of this 21st day of June, 2011.

    Janus Capital Group Inc.
 
 
/s/ Gregory A. Frost


--------------------------------------------------------------------------------

Gregory A. Frost
Executive Vice President
Chief Financial Officer and Treasurer
ATTEST:
 
 
/s/ Sue J. Armstrong


--------------------------------------------------------------------------------


 
 

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12.2



THIRD AMENDMENT TO THE JANUS 401(K), PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP
PLAN
